59688: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59688


Short Caption:LIBBY, D.O. VS. DIST. CT. (HAMILTON)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - A614365Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/27/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


PetitionerEugene P. Libby, D.O.Erin E. Jordan
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestMegan HamiltonJohn C. Funk
							(Potter Law Offices)
						Cal J. Potter, III
							(Potter Law Offices)
						


RespondentJerry A. Wiese


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-17310: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/18/2011Filing FeeE-Payment $250.00 from S. Brent Vogel.


11/18/2011Petition/WritFiled Petition for Writ of Mandamus.11-35628




11/18/2011AppendixFiled Petitioner's Appendix.11-35640




12/05/2011Notice/IncomingFiled Notice of Filing Bankruptcy.11-37224




04/02/2012Order/ProceduralFiled Order Directing Status Report. Libby: 30 days to file a file-stamped copy of the petition with this court, and to file and serve a status report regarding the Chapter 7 proceeding and the automatic stay, including whether this proceeding remains stayed and the status of any efforts to modify the stay to permit the litigation to go forward.12-10248




04/25/2012Notice/IncomingFiled Status Report Regarding Bankruptcy Petition Filed by Petitioner Eugene Libby, D.O. (Bankruptcy petition attached as exhibit A.)12-13148




04/26/2012Notice/IncomingFiled Real Party in Interest, Megan Hamilton's Response to Petitioner's Status Report.12-13245




07/19/2012Order/ProceduralFiled Order Directing Status Report. Libby and Hamilton shall each have 15 days from the date of this order to file and serve status reports. Libby and Hamilton shall have five days from the date that the opposing party's status report is served to file and serve any response to those filings.12-22822




07/20/2012Notice/IncomingFiled Real Party in Interest, Megan Hamilton's Status Report.12-23022




08/06/2012Notice/IncomingFiled Petitioner Eugene P. Libby, D.O.'s Status Report.12-24668




08/29/2012Notice/IncomingFiled Real Party in Interest, Megan Hamilton's Notice of Relief from Automatic Bankruptcy Stay.12-27396




08/30/2012Notice/IncomingFiled Notice Real Pary in Interest, Megan Hamilton's Status Report.12-27506




09/20/2012Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioner shall have 15 days from service of the answer to file and serve any reply.12-29780




10/22/2012Petition/WritFiled Respondent, Eighth Judicial District Court of the State of NV, ex rel., the County of Clark, and the Hon. Judge Wiese, and Real Party in Interest, Hamilton's Answer to Petition for Writ of Mandamus.12-33485




11/06/2012Petition/WritFiled Reply in Support of Petition for Writ of Mandamus.12-35142




11/06/2012AppendixFiled Petitioner's Appendix.12-35143




07/03/2013Notice/IncomingFiled Notice of Bankruptcy Discharge.13-19599




10/04/2013Order/ProceduralFiled Order Directing Status Report. Petitioner: Status Report due: 15 days. Real party in interest shall have 11 days from the date petiitoner's status report is served to file and serve any response.13-29615




10/28/2013MotionFiled Motion for Extension of Time to File Petitioner's Status Report.13-32165




10/28/2013Notice/IncomingReceived Petitioner's Status Report. (FILED PER ORDER 10/30/13)


10/30/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the status report provisionally received in this court on October 28, 2013.13-32577




10/30/2013Notice/IncomingFiled Petitioner's Status Report.13-32578




12/02/2013MotionFiled Real Party In Interest, Megan Hamilton's Motion for Status Check.13-36063




01/27/2014Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Oral argument will not be scheduled in this matter, and it shall stand submitted on the record and papers filed herein, as of the date of this order.14-02711




01/27/2014Case Status UpdateSubmitted for Decision.


04/03/2014Order/ProceduralFiled Order Regarding Motion for Status Check. This matter is no longer subject to the automatic stay under 11 U.S.C. § 362(a)(1)(2006), and it may proceed. Since this matter has been fully briefed, it stands submitted for a decision and it will be resolved in due course as expeditiously as the court's docket permits.14-10608




05/29/2014Opinion/DispositionalFiled Per Curiam Opinion. "Petition granted." Gibbons, C.J., Pickering, Hardesty, Parraguirre, Douglas, Cherry and Saitta, JJ. 130 Nev. Adv. Opn. No. 39. EN BANC14-17310




05/29/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to S. Brent Vogel for service upon Judge Jerry A. Wiese.14-17367




06/05/2014WritFiled Returned Writ. Original Writ returned. Served on Judge Jerry A. Wiese on June 2, 2014.14-18366




06/23/2014RemittiturIssued Notice in Lieu of Remittitur.14-20582




06/23/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.